EXHIBIT 10.18


AMENDMENT NO. 2 AND CONSENT
TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT




This Amendment No. 2 and Consent to Second Amended and Restated Credit Agreement
(this "Amendment") is entered into this 2 day of January, 2015, by and among
Perficient, Inc., a Delaware corporation ("Borrower"), the several banks and
other financial institutions or entities from time to time parties to the Credit
Agreement (as defined below) ("Lenders") and Silicon Valley Bank, as Lead
Arranger, Book Manager, Swingline Lender, and as Administrative Agent for the
Lenders ("Administrative Agent").  Capitalized terms used herein without
definition shall have the same meanings given them in the Credit Agreement (as
defined below).
Recitals
A.            Whereas, Borrower, Lenders and Administrative Agent have entered
into that certain Second Amended and Restated Credit Agreement, dated as of July
31, 2013 and amended by Amendment No. 1 to Second Amended and Restated Credit
Agreement, dated May 7, 2014 (as may be further amended, restated, or otherwise
modified, the "Credit Agreement"), pursuant to which Lenders agreed to extend
certain credit facilities to Borrower;
B.            Whereas, Wells Fargo Bank, National Association ("Wells Fargo")
desires to become a new Lender under the Credit Agreement through execution of
this Amendment;
C.            Whereas, Borrower has informed Lenders and Administrative Agent
that it desires: (i) to increase the Revolving Commitment by $35,000,000
pursuant to Section 2.21 of the Credit Agreement and (ii) that Lenders and
Administrative Agent waive the aggregate consideration limit contained in
Section 7.4(a) (Fundamental Changes) of the Credit Agreement for acquisitions;
D.            Whereas, the undersigned Lenders (constituting the "Required
Lenders" as defined in the Credit Agreement) and Administrative Agent have
agreed to make the increase available, provide a limited waiver to the
requirements in Section 7.4(a) and make certain amendments to the Credit
Agreement as more fully set forth below, but only to the extent, in accordance
with the terms, subject to the conditions and in reliance upon the
representations and warranties set forth below.
Now, Therefore, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:
1

--------------------------------------------------------------------------------

 
Agreement
1.            Limited Waiver and Consent.
1.1
Consent to Payment of Aggregate Consideration In Excess of Section 7.4(a)
Limit.  The Administrative Agent and the Required Lenders consent to Borrower's
payment of cash consideration for the acquisition of assets of Zeon Solutions,
Inc., Grand River, Inc. and Zeon Solutions Private Limited pursuant to the terms
and subject to the conditions set forth in the acquisition agreements therefor
provided to Administrative Agent (collectively, the "Zeon Acquisition") in
excess of the $25,000,000 limit and of aggregate consideration for the Zeon
Acquisition in excess of the $35,000,000 limit as provided in Section 7.4(a),
provided that: (i) such consideration (including earn outs) shall not exceed
$38,500,000 in the aggregate and (ii) the acquisition shall otherwise comply
with the requirements of Section 7.4(a)(ii) and (iii).  The Zeon Acquisition
shall be deemed a "Permitted Acquisition" under the Credit Agreement.

2.            Amendments to Credit Agreement.
2.1
Recitals.  The second "Whereas" clause in the Recitals of the Credit Agreement
is hereby amended as follows:

"WHEREAS, the Lenders have agreed to extend certain credit facilities to the
Borrower, upon the terms and conditions specified in this Agreement, in an
aggregate amount not to exceed $125,000,000, plus any commitment increase as
provided for in Section 2.21, consisting of a revolving loan facility in an
aggregate principal amount of up to $125,000,000; a letter of credit
sub-facility in the amount of $10,000,000 (as a sublimit of the revolving loan
facility) and a swingline sub-facility in the aggregate availability amount of
$10,000,000 (as a sublimit of the revolving loan facility); and"


2.2
Section 1.1 (Defined Terms).  Section 1.1 of the Credit Agreement is hereby
amended as follows:

""Commitment Fee Rate": twenty (20) basis points per annum."


""Total L/C Commitments":  at any time, the sum of all L/C Commitments at such
time, as the same may be reduced from time to time pursuant to Section 2.6 or
3.5(b).  The amount of the Total L/C Commitments on the effective date of
Amendment No. 2 and Consent to Second Amended and Restated Credit Agreement is
$10,000,000."


""Total Revolving Commitments" at any time, the aggregate amount of the
Revolving Commitments then in effect.  The original amount of the Total
Revolving Commitments on the effective date of Amendment No. 2 and Consent to
Second Amended and Restated Credit Agreement is $125,000,000.  The L/C
Commitments and the Swingline Commitment are each sublimits of the Total
Revolving Commitments."
2

--------------------------------------------------------------------------------



2.3
Section 2.21(a) (Increase of Commitments).  Section 2.21(a) to the Credit
Agreement is hereby amended and restated in its entirety as follows:

"If no Default or Event of Default shall have occurred and be continuing, the
Borrower may at any time from time to time prior to the Revolving Termination
Date request one or more increases of the Revolving Commitments by notice to the
Administrative Agent in writing of the amount of such proposed increase (each
such notice, a "Commitment Increase Notice"); provided, however, that, the
aggregate amount of the Revolving Commitments as so increased shall not exceed
$175,000,000.  Any such Commitment Increase Notice delivered with respect to any
proposed increase in the Revolving Commitments may offer one or more Revolving
Lenders an opportunity to subscribe for its Applicable Percentage (with respect
to the existing Revolving Commitments (prior to such increase)) of the increased
Revolving Commitments.  The Administrative Agent shall, within five (5) Business
Days after receipt of a Commitment Increase Notice, notify each Lender of such
request.  Each Lender desiring to increase its Revolving Commitment shall notify
the Administrative Agent in writing no later than ten (10) Business Days after
receipt of notice from the Administrative Agent.  Any Lender that does not
notify the Administrative Agent within the time period specified above that it
will increase its Revolving Commitment will be deemed to have rejected such
offer.  Any agreement by a Lender to increase its Revolving Commitment shall be
irrevocable."


2.4
Section 10.5(b) (Indemnification by the Borrower).  Section 10.5(b) to the
Credit Agreement is hereby amended and restated in its entirety as follows:

"The Borrower shall indemnify the Administrative Agent (and any sub-agent
thereof), each Lender (including the Issuing Lender), and each Related Party of
any of the foregoing Persons (each such Person being called an "Indemnitee")
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities, penalties and related expenses (including the fees,
charges and disbursements of any counsel for any Indemnitee) including fees and
time charges and disbursements for attorneys who may be employees of any
Indemnitee, incurred by any Indemnitee or asserted against any Indemnitee by any
Person (including the Borrower or any other Loan Party) other than such
Indemnitee and its Related Parties arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, (ii) any Loan or Letter of Credit or the use or proposed use of the
proceeds therefrom (including any refusal by the Issuing Lender to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Materials of
Environmental Concern on or from any property owned or operated by the Borrower
or any of its Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Borrower or any other Loan Party, and regardless of whether any Indemnitee is a
party thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities penalties
or related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee or (y) result from a claim brought by the
Borrower or any other Loan Party against an Indemnitee for breach in bad faith
of such Indemnitee's obligations hereunder or under any other Loan Document, if
the Borrower or such Loan Party has obtained a final and nonappealable judgment
in its favor on such claim as determined by a court of competent jurisdiction. 
This Section 10.5(b) shall not apply with respect to Taxes other than any Taxes
that represent losses, claims, damages, etc. arising from any non-Tax claim.
3

--------------------------------------------------------------------------------

2.5
Schedule 1.1(a) (Commitments).  Schedule 1.1(a) to the Credit Agreement is
hereby amended and restated in its entirety as set forth on Schedule 1.1(a)
attached hereto.

3.            Joinder of Wells Fargo.  Wells Fargo (a) hereby agrees to all of
the provisions of the Credit Agreement, (b) hereby agrees to become a party
thereto, as a Lender, with all of the rights and obligations applicable to a
Lender thereunder, including, without limitation, the obligation to make
extensions of credit to the Borrower in an aggregate principal amount not to
exceed the amount of its  Revolving Commitment, as set forth opposite its name
in Schedule 1.1A to the Credit Agreement, as such amount may be changed from
time to time as provided in the Credit Agreement; and (c) its address for notice
shall be as set forth beneath its signature to this Amendment.
 
4.            Fees.                          Fees will be paid in accordance
with the Fee Letter.


5.            Limitation of Amendment.
5.1
 The amendments set forth in Section 1 above, are effective for the purposes set
forth herein and shall be limited precisely as written and shall not be deemed
(a) to be a consent to any amendment, waiver or modification of any other term
or condition of the Credit Agreement or any other Loan Documents, (b) to be a
consent to any future amendment or modification or waiver to any instrument or
agreement the execution and delivery of which is consented to hereby, or to any
waiver of any of the provisions thereof, or (c) otherwise prejudice any right or
remedy which Lenders and Administrative Agent may now have or may have in the
future under or in connection with any Loan Document.

5.2
This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Credit Agreement and other Loan Documents, except as
herein amended, are hereby ratified and confirmed and shall remain in full force
and effect.

6.            Representations and Warranties.  To induce Lenders and
Administrative Agent to enter into this Amendment, Borrower and each Guarantor
hereby represent and warrant to Lenders and Administrative Agent as follows:
4

--------------------------------------------------------------------------------

6.1
Immediately after giving effect to this Amendment (a) the representations and
warranties contained in the Loan Documents are true, accurate and complete in
all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true, accurate and complete as of such date), and (b) no Event of Default has
occurred and is continuing;

6.2
Borrower and each Guarantor has the power and authority to execute and deliver
this Amendment and to perform its obligations under the Loan Documents, as
amended by this Amendment;

6.3
The organizational documents of Borrower and each Guarantor delivered to Lenders
and Administrative Agent on the Closing Date pursuant to Section 5.1(d) remain
true, accurate and complete and have not been amended, supplemented or restated
and are and continue to be in full force and effect;

6.4
The execution and delivery by Borrower and each Guarantor of this Amendment and
the performance by Borrower and each Guarantor of its obligations under the Loan
Documents, as amended by this Amendment, do not and will not contravene (a) any
law or regulation binding on or affecting Borrower, (b) any contractual
restriction with a Person binding on Borrower, (c) any order, judgment or decree
of any court or other governmental or public body or authority, or subdivision
thereof, binding on Borrower or any Guarantor, or (d) the organizational
documents of Borrower or any Guarantor;

6.5
The execution and delivery by Borrower and each Guarantor of this Amendment and
the performance by Borrower or any Guarantor of its obligations under the Loan
Documents, as amended by this Amendment, do not require any order, consent,
approval, license, authorization or validation of, or filing, recording or
registration with, or exemption by any governmental or public body or authority,
or subdivision thereof, binding on Borrower or any Guarantor, except as already
has been obtained or made;

6.6
This Amendment has been duly executed and delivered by Borrower and each
Guarantor and is the binding obligation of Borrower and each Guarantor,
enforceable against Borrower or each Guarantor in accordance with its terms,
except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, liquidation, moratorium or other similar laws of general
application and equitable principles relating to or affecting creditors' rights;
and

6.7
As of the date hereof, it has no defenses against the obligations to pay any
amounts under the Obligations.  Borrower and each Guarantor acknowledge that
Lenders and Administrative Agent have acted in good faith and have conducted in
a commercially reasonable manner each of their relationships with Borrower and
each Guarantor in connection with this Amendment and in connection with the Loan
Documents.

Borrower and each Guarantor understands and acknowledges that Lenders and
Administrative Agent are entering into this Amendment in reliance upon, and in
partial consideration for, the above representations and warranties, and agrees
that such reliance is reasonable and appropriate.
5

--------------------------------------------------------------------------------

7.            Effectiveness.  This Amendment shall be deemed effective upon the
satisfaction of the following conditions precedent, such date being the
"Increase Effective Date":
7.1
Amendment to Credit Agreement.  Each Loan Party and Administrative Agent shall
have duly executed and delivered this Amendment to Administrative Agent.

7.2
Expenses.  Borrower shall have paid all expenses (including all reasonable
attorneys' fees and reasonable expenses), as described in Section 10.5 of the
Credit Agreement, incurred and invoiced through the date of this Amendment.

7.3
Board Authorization.  Borrower and each Guarantor shall have delivered evidence
satisfactory to the Administrative Agent that Borrower's and each Guarantor's
respective Boards of Directors have authorized incurrence of additional debt in
connection with the increase in the Total Revolving Commitment.

7.4
Joinder of ForwardThink.  Borrower shall take or shall cause ForwardThink Group
Inc. to take all actions necessary to fulfill the requirements for new
Subsidiaries pursuant to 6.11(c) of the Credit Agreement and as otherwise
required for new Subsidiaries under the Loan Documents.

8.            Funding of Increase.  Notwithstanding anything to the contrary
contained in Section 2.2 of the Credit Agreement, the initial advance of all or
any portion of the Increase, whether an ABR Loan or a Eurodollar Loan, shall be
made five (5) Business Days following Administrative Agent's receipt of an
irrevocable Notice of Funding.  Such initial advance is an extension of credit
subject to Section 5.2 of the Credit Agreement.
 
9.            Integration.  This Amendment and any documents executed in
connection herewith or pursuant hereto contain the entire agreement between the
parties with respect to the subject matter hereof and supersede all prior
agreements, understandings, offers and negotiations, oral or written, with
respect thereto and no extrinsic evidence whatsoever may be introduced in any
judicial or arbitration proceeding, if any, involving this Amendment; except
that any financing statements or other agreements or instruments filed by
Administrative Agent with respect to each Loan Party shall remain in full force
and effect.
 
10.            Counterparts.  This Amendment may be signed in any number of
counterparts, and by different parties hereto in separate counterparts, with the
same effect as if the signatures to each such counterpart were upon a single
instrument.  All counterparts shall be deemed an original of this Amendment.
 
11.            Governing Law; Venue.  THIS AMENDMENT SHALL BE GOVERNED BY AND
SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW
YORK.  Each party hereto hereby irrevocably and unconditionally submits to the
exclusive jurisdiction of the State and Federal courts in the Northern District
of the State of California.
 
[Signature page follows.]
6

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 2 and
Consent to Second Amended and Restated Credit Agreement to be duly executed and
delivered by their proper and duly authorized officers as of the day and year
first above written.
BORROWER:
PERFICIENT, INC.
By:    /s/ Paul E.
Martin                                                                                      
Name:    Paul E.
Martin                                                                                
Title:      CFO                                                                              

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 2 and
Consent to Second Amended and Restated Credit Agreement to be duly executed and
delivered by their proper and duly authorized officers as of the day and year
first above written.
GUARANTOR:
BOLDTECH INTERNATIONAL, LLC


                                                                                          By: 
Perficient, Inc.
Its:  Sole Member


By:    /s/ Paul E.
Martin                                                                                    
Name:    Paul E.
Martin                                                                                              
                                                                                               Title:       CFO                                                                             

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 2 and
Consent to Second Amended and Restated Credit Agreement to be duly executed and
delivered by their proper and duly authorized officers as of the day and year
first above written.
GUARANTOR:
FORWARDTHINK GROUP INC.


                                                                                         
By:    /s/ Paul E.
Martin                                                                                    
                                                                                         
Name:  Paul E.
Martin                                                                                                    
                                                                                         
Title:      CFO                                                                             



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 2 and
Consent to Second Amended and Restated Credit Agreement to be duly executed and
delivered by their proper and duly authorized officers as of the day and year
first above written.
ADMINISTRATIVE AGENT:
SILICON VALLEY BANK


By:    /s/ Matt
Kelty                                                                                    
Name:    Matt
Kelty                                                                                
Title:      VP                                                                              

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 2 and
Consent to Second Amended and Restated Credit Agreement to be duly executed and
delivered by their proper and duly authorized officers as of the day and year
first above written.
LENDER:


SILICON VALLEY BANK
as Issuing Lender and as a Lender
By:    /s/ Matt
Kelty                                                                                    
Name:    Matt
Kelty                                                                                
Title:      VP                                                                              

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 2 and
Consent to Second Amended and Restated Credit Agreement to be duly executed and
delivered by their proper and duly authorized officers as of the day and year
first above written.
LENDER:
BANK OF AMERICA, N.A.,
as a Lender


By:    /s/ Andrew L.
Massaro                                                                                    
Name:    Andrew L.
Massaro                                                                                
Title:      Assistant Vice
President                                                                              

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 2 and
Consent to Second Amended and Restated Credit Agreement to be duly executed and
delivered by their proper and duly authorized officers as of the day and year
first above written.
LENDER:
U.S. BANK, N.A.,
as a Lender
By:        /s/ Justin
Hastings                                                                            
Name:   Justin
Hastings                                                                                 
Title:     Vice
President                                                                               

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 2 and
Consent to Second Amended and Restated Credit Agreement to be duly executed and
delivered by their proper and duly authorized officers as of the day and year
first above written.
LENDER:
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as a Lender
By:    /s/ Joshua
Isaker                                                                                    
Name:    Joshua D.
Isaker                                                                              
Title:      Portfolio
Manager                                                                              
                                          
 
Address for Notices:
 
 
Wells Fargo, N.A.
 
Wholesale Loan Servicing East
  7711 Plantation Road
 
Roanoke, VA 24019

                                                                                                                                      

--------------------------------------------------------------------------------



SCHEDULE 1.1A
COMMITMENTS
AND AGGREGATE EXPOSURE PERCENTAGES
REVOLVING COMMITMENTS
Lender
 
Revolving Commitment
   
Revolving Percentage
Silicon Valley Bank
 
$42,000,000
     
33.6%
Bank of America, N.A.
 
$31,500,000
     
25.2%
U.S. Bank, N.A.
 
$31,500,000
     
25.2%
Wells Fargo
 
$20,000,000
     
16.0%



L/C COMMITMENT
Lender
 
L/C Commitment
   
L/C Percentage
Silicon Valley Bank
 
$10,000,000
     
100%



SWINGLINE COMMITMENT
Lender
 
Swingline Commitment
   
Swingline Percentage
Silicon Valley Bank
 
$10,000,000
     
100%